DETAILED ACTION
This office action is in response to applicant's communication filed on 02/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1, 5, 7-8, and 11-12 are amended.
Claims 13-14 were previously canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview with Applicant’s representative (Attorney Noah K. Flaks, Registration No. 69,541) on Feb 25, 2022.
Independent claim 12 has been amended as follows (underlined and bolded):	
			Claim 12 (Currently Amended): An operator terminal, comprising: processing circuitry configured to 
			acquire an image, captured using an image capture device, as a captured image; 

			receive the attachment information from the image searching system as a response to transmission of the captured image to the image searching system, the attachment information including first link information of an external service and second link information that includes a command designating a specific operation; 7Application No. 16/038,629 Response to Office Action of December 8, 2021
			control a display to display a user interface screen superimposed on the captured image, the user interface screen including a plurality of user-selectable icons, each respective user-selectable icon corresponding to a different one of the first and second link information included in the attachment information; 
			receive a designation operation, by a user, of an icon displayed in the user interface screen, wherein the designation operation designates which one of the first link information and the second link information is to be executed; 
			determine, based on the designation operation, which particular link information of the first link information and the second link information was designated; 
			execute, in response to determining that the particular link information designated was the second link information, a second application that calls a first 
			execute, in response to determining that the particular link information designated was the first link information, the second application to access content of a link destination of the external service, the link destination being included in the attachment information.

Remarks - 35 USC § 101
With respect to independent claim 12, the examiner notes that “processing circuitry” in amended language “An operator terminal, comprising: processing circuitry configured to...”, is construed to be hardware such as application specific integrated circuit (ASIC), digital signal processor (DSP), field programmable gate array (FPGA), system on a chip (SOC), graphics processing unit (GPU), and conventional circuit components arranged to perform the recited functions, in view of the specification, page 54, lines 13-18.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward an apparatus and method that enable an operator terminal to transmit a captured image to an image searching system, enable the image searching system to search the attachment information 
			The most relevant prior arts are Thompson (US 2011/0255736 A1) in view of Layar (NPL - “Layar Developer Documentation - Sep 2015”, as evidenced by “LayarPlatformOverview:https://web.archive.org/web/20150912022558/https://www.layar.com/documentation/browser/layar-platform-overview/”; “LayarGetPOIResponse:https://web.archive.org/web/20150912021954/https://www.layar.com/documentation/browser/api/getpois-response/”; “LayarActions:https://web.archive.org/web/20150912040901/https://www.layar.com/ documentation/browser/api/getpois-response/actions/”;
“LayarAPI:https://web.archive.org/web/20150912022738/https://www.layar.com/documentation/browser/api/getpois-request/”), and Spiegel (US 2013/0063487 A1).
			However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following: 	“...the attachment information including first link information of an external service and second link information that includes a command designating a specific operation; 
			...7control a display to display a user interface screen superimposed on the captured image, the user interface screen including a plurality of user-selectable icons, each respective user-selectable icon corresponding to a different one of the first and second link information included in the attachment information; receive a designation operation, by a user, of an icon displayed in the user interface screen...
			...execute, in response to determining that the particular link information designated was the second link information, a second application that calls a first application, the first application acquiring a specific content from a storage location on the network in accordance with the attachment information and performing the specific operation using the specific content; and execute, in response to determining that the particular link information designated was the first link information, the second application to access content of a link destination of the external service, the link destination being included in the attachment information.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bjontegard (US 2014/0171039 A1) discloses a system and method to enable gathering/analyzing a device user's current contextual data along with historical data, and acquiring/overlaying a variety of contextually relevant information such as recommendations, visual and audio representations, augmented reality, and other audio/visual displays to the device of the user.
Knepp (US 2016/0203645 A1) discloses a system and method to enable an augmented reality system that provides multi-media presentations super-imposed on and presented with a standard printed book.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165